      Case: 1:20-cv-00824-TSB-KLL Doc #: 18 Filed: 08/19/21 Page: 1 of 2 PAGEID #: 1178


                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

BOBBIEJEAN HENDERSON,                          :          Case No. 1:20-cv-824
                                               :
           Plaintiff,                          :          Judge Timothy S. Black
                                               :
vs.                                            :
                                               :
COMMISSIONER OF                                :
SOCIAL SECURITY,                               :
                                               :
           Defendant.                          :

  ORDER THAT: (1) THIS MATTER IS REMANDED TO THE COMMISSIONER
       UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g); AND
                       (2) THIS CASE IS CLOSED

         This civil action is before the Court on the parties’ joint motion for remand. (Doc.

17). The parties request the Court to order remand of this case for further administrative

proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g) and to enter judgment.

Accordingly, the parties’ joint request for remand (Doc. 17) is GRANTED and this matter

is REMANDED back to the Commissioner for further administrative proceedings. Upon

remand, the Administrative Law Judge (“ALJ”) shall vacate the decision and conduct

further proceedings and develop the administrative record as necessary to determine

whether Plaintiff is under a disability as defined by the Social Security Act.

         In doing so, and as stipulated by the parties, the ALJ shall reconsider whether the

severity of Plaintiff’s impairments meet or equal a listed impairment, including, but not

limited to, Listings 12.05 and 12.11, pursuant to the applicable regulations and policy. The

ALJ shall not find Listing 12.05 not to be met or equaled simply because Plaintiff did not

undergo intellectual testing prior to attaining age 22.
  Case: 1:20-cv-00824-TSB-KLL Doc #: 18 Filed: 08/19/21 Page: 2 of 2 PAGEID #: 1179


         The Clerk shall enter judgment accordingly, whereupon this case is CLOSED in this

Court.

         IT IS SO ORDERED.

Date:     8/19/2021                                         s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                              2
